Case: 13-14807   Date Filed: 09/02/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14807
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:11-cv-62510-RNS



MARGARET JALLALI,

                                                            Plaintiff-Appellant,

                                  versus

USA FUNDS,
WEST ASSET MANAGEMENT, INC.,
SUN HEALTHCARE GROUP,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 2, 2014)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-14807        Date Filed: 09/02/2014        Page: 2 of 4


       Margaret Jallali, proceeding pro se, appeals (1) the district court’s denial of

her post-judgment motion to recuse the district court judge under 28 U.S.C. § 455

and (2) the denial of her motion for relief from final judgment under Federal Rule

of Civil Procedure 60(b)(1). Upon review, 1 we reject Jallali’s arguments on both

counts and affirm.

       Dealing first with Jallali’s motion for recusal, 2 we conclude that the motion

was both untimely and meritless. Although § 455 does not include an explicit

timeliness requirement, a motion to disqualify a judge must nonetheless be “filed

within a reasonable time after the grounds for the motion are ascertained.”

Summers v. Singletary, 119 F.3d 917, 921 (11th Cir. 1997). Jallali did not file her

motion for recusal until eight months after the first order she argues evinced bias or

prejudice. Under the circumstances, this was an unreasonable delay. See id.

(“Certainly, where the facts are known before a legal proceeding is held, waiting to

file such a motion until the court has ruled against a party is untimely.”).

       Moreover, the motion was meritless because an objective, fully-informed lay

observer would not entertain significant doubt about the judge’s impartiality. See

       1
          We review a district court judge’s denial of a motion for recusal for abuse of discretion.
In re Walker, 532 F.3d 1304, 1308 (11th Cir. 2008). Likewise, “a district court’s order under
Rule 60(b) is reviewable only for abuse of discretion.” Am. Bankers Ins. Co. of Fla. v. Nw. Nat’l
Ins. Co., 198 F.3d 1332, 1338 (11th Cir. 1999).
       2
           We reject Appellees’ contention that we lack jurisdiction over the order denying
Jallali’s motion for recusal. That post-judgment order is final in that it disposed of all the issues
raised in the motion that gave rise to the post-judgment proceeding. See 28 U.S.C. § 1291;
Mayer v. Wall St. Equity Grp., Inc., 672 F.3d 1222, 1224 (11th Cir. 2012).


                                                 2
                Case: 13-14807        Date Filed: 09/02/2014      Page: 3 of 4


In re Walker, 532 F.3d 1304, 1308 (11th Cir. 2008). The orders, language, and

conduct Jallali complains of are the district court’s descriptions of and attempts to

address Jallali’s and her counsel’s misconduct in the proceedings before it. Were

such actions sufficient to establish the pervasive bias and prejudice necessary to

obtain recusal based on bias not stemming from extrajudicial sources, see id. at

1311, district judges would be powerless to address misconduct without subjecting

themselves to recusal. Instead, the general rule is that “judicial remarks . . . that

are critical or disapproving of, or even hostile to, counsel, the parties, or their

cases, ordinarily do not support a bias or partiality challenge.” Liteky v. United

States, 510 U.S. 540, 555 (1994). Accordingly, the district court did not abuse its

discretion by denying Jallali’s motion to recuse.

       Turning to Jallali’s motion under Rule 60(b), 3 Jallali argues the district court

should have granted relief from its order dismissing her complaint with prejudice

because that order was based on the erroneous conclusion that Jallali had violated

Federal Rule of Civil Procedure 15 by improperly filing an amended complaint.

Again, Jallali’s argument is meritless. Even assuming the district court incorrectly

determined that she violated Rule 15 and that this error was of the sort

contemplated by Rule 60(b), see Carter v. United States, 780 F.2d 925, 928 (11th


       3
          We reject Appellees’ argument that we lack jurisdiction over the order denying Jallali’s
Rule 60(b) motion. Though “narrow in scope,” “[a]n order granting or denying relief under Rule
60(b) is final and appealable.” Am. Bankers, 198 F.3d at 1338.


                                                3
                Case: 13-14807        Date Filed: 09/02/2014       Page: 4 of 4


Cir. 1986) (explaining that Rule 60(b) allows trial judges to correct “obvious

errors” (internal quotation marks omitted)), the district court specifically explained

that the Rule 15 violation was merely one of a litany of abuses that warranted its

dismissal of Jallali’s complaint. Consequently, even if Jallali’s were correct that

she did not violate Rule 15, this would not justify relief under Rule 60(b) because

the district court would have ruled—and would have been justified in ruling—the

same way. The district court therefore did not abuse its discretion in denying

Jallali’s Rule 60(b) motion.4

       AFFIRMED.




       4
         We do not consider Jallali’s arguments as to the judgment and prejudgment sanction
orders that were not designated in the notice of appeal, as we lack jurisdiction to do so. See
Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir. 2001) (explaining that in a civil case a timely
notice of appeal is a jurisdictional requirement).


                                                4